Citation Nr: 0005061	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of residuals of a left ankle sprain prior to 
December 2, 1997, evaluated as 10 percent disabling.

2.  Evaluation of residuals of a left ankle sprain on and 
after December 2, 1997, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an effective date earlier than December 2, 
1997, for an evaluation in excess of 10 percent for residuals 
of a left ankle sprain.

4.  Entitlement to an effective date earlier than October 19, 
1995, for a 40 percent evaluation for residuals of a lumbar 
spine injury with traumatic arthritis.

5.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

7.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985 in the U. S. Army and from December 1989 to 
November 1992 in the U. S. Marine Corps.  His service awards 
and decorations included the Combat Action Ribbon.

The instant appeal arose from a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which, in part, granted 
claims for service connection for residuals of a left ankle 
sprain and residuals of a right shoulder injury.  A 10 
percent disability evaluation was assigned for each disorder.  
These issues were remanded by the Board of Veterans' Appeals 
(Board) in October 1997 for further development.  In a July 
1998 rating decision, an increased rating, to 20 percent, was 
granted for the veteran's service-connected residuals of a 
left ankle sprain, effective December 2, 1997.  The veteran 
has appealed the effective date assigned for the increased 
rating.  Since the increased rating claim has not been 
withdrawn, an increased rating above 20 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  

The instant appeal also arose from the July 1998 rating 
decision which granted an increased rating, to 40 percent, 
for the veteran's service-connected residuals of a lumbar 
spine injury with traumatic arthritis, effective October 19, 
1995.  The veteran has appealed the effective date assigned 
for that increased rating.  The veteran also has appealed 
that part of the July 1998 rating decision which denied his 
claim for service connection for degenerative disc disease of 
the thoracic and cervical spine.  The Board has separated 
these issues as it finds that further development is 
warranted regarding the cervical spine claim.

The claim for entitlement to an increased rating for 
residuals of a right shoulder injury is discussed in the 
REMAND section below.  The Board notes that the RO 
misidentified this issue as an earlier effective date claim 
in its September 1998 statement of the case and in its 
November 1998 supplemental statement of the case.  However, 
the Board has properly characterized the issue on the first 
page of this decision.  In this regard, the Board notes that 
despite the mischaracterization of this claim as an earlier 
effective date claim, the claim has been adjudicated and 
developed as an increased rating claim.  In addition, the 
question of an earlier effective date is moot as a 10 percent 
rating for this disability has been in effect since the 
earliest possible date, the day following the veteran's 
separation from service, November 27, 1992.


FINDINGS OF FACT

1.  Prior to December 2, 1997, the veteran's service-
connected left ankle disorder was manifested by full range of 
motion and complaints of intermittent pain and swelling.

2.  On and after December 2, 1997, the veteran's service-
connected left ankle disorder was manifested by swelling; 
extension to 10 degrees with pain; plantar flexion to 45 
degrees with pain; and ligamentous instability confirmed by 
X-ray.

3.  The evidence in VA's possession prior to December 2, 
1997, did not demonstrate that the veteran's left ankle 
disorder was manifested by greater symptomatology than that 
of complaints of intermittent pain and swelling.

4.  By a decision entered on October 12, 1993, the RO granted 
service connection for residuals of a lumbar spine injury 
with traumatic arthritis and assigned 20 percent as the 
evaluation therefor.  He was notified of that decision and of 
his appellate rights, but did not appeal within one year.

5.  On October 19, 1995, a claim for an increased rating for 
the veteran's service-connected back disorder was received by 
the RO.

6.  A June 22, 1994, VA neurosurgery evaluation report is an 
informal claim for increase for the veteran's service-
connected back disorder.

7.  The evidence in VA's possession within the year prior to 
June 22, 1994, did not demonstrate that the veteran's 
residuals of a lumbar spine injury with traumatic arthritis 
were manifested by greater symptomatology than that of 
moderate limitation of motion of the lumbar spine.

8.  The evidence in VA's possession prior to October 19, 
1995, did not demonstrate that the veteran's residuals of a 
lumbar spine injury with traumatic arthritis were manifested 
by greater symptomatology than that of moderate limitation of 
motion of the lumbar spine.

9.  The veteran has degenerative disc disease of the cervical 
spine with cervical herniation and a radicular component 
resulting in right shoulder disability  

10.  The veteran injured his back in service.

11.  There is competent medical evidence of a nexus between 
the in-service injury and the current cervical spine and 
right shoulder disability.

12.  The veteran has degenerative disc disease of the 
thoracic spine.

13.  There is no competent medical evidence of a nexus 
between the degenerative disc disease of the thoracic spine 
and service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle sprain were not met prior to 
December 2, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5271, 4.118, 
Diagnostic Code 5299-7804 (1999).

2.  The criteria for a 30 percent rating for residuals of a 
left ankle sprain have been met on and after December 2, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5299-5271, 5284 (1999).

3.  The requirements for an effective date earlier than 
December 2, 1997, for the assignment of a disability 
evaluation in excess of 10 percent for residuals of a left 
ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 
3.400, 4.71a, Diagnostic Code 5299-5271, 5284 (1999).

4.  The requirements for an effective date earlier than 
October 19, 1995, for the assignment of a 40 percent 
disability evaluation for residuals of a lumbar spine injury 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155, 3.400, 4.71a, Diagnostic Code 5292-5010 (1999).

5.  The claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim of entitlement to service connection for 
degenerative disc disease of the thoracic spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a left ankle sprain

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examinations and X-rays were performed pursuant to the 
veteran's claim for benefits.  Also, all available VA and 
private treatment records have been incorporated into the 
record.  In addition, all available service medical records 
have been obtained.  The Board is not aware of the existence 
of additional relevant evidence.  For these reasons, the 
Board finds that VA's duty to assist the veteran, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating a service-connected disability, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Residuals of a left ankle sprain prior to December 2, 1997

The Board has reviewed all the evidence of record.  Service 
medical records show that his September 1985 separation 
examination noted moderate, swollen left ankle, laterally, 
with full range of motion.  The veteran reportedly had fallen 
into a hole during physical therapy three weeks earlier.  
Service medical records from his second period of service 
show that the veteran sought treatment once for lateral left 
foot pain.  Two days previously he reported that he stepped 
into a gopher hole while running.  There was tenderness and 
crepitus, but there was full range of motion.  X-rays were 
normal.  The assessment was a contusion or sprain of the left 
foot.  A review of VA and private treatment records does not 
reveal significant complaint, treatment, or diagnosis 
referable to the left ankle.

During a February 1993 VA examination the veteran stated that 
he had twisted his ankle in service.  He complained of 
constant left ankle pain with daily swelling.  He reported 
that he wore high-top shoes with laces for support.  Physical 
examination revealed marked tenderness, moderate edema, a 
slight limp, and full range of motion.  X-rays revealed 
normal findings.  In a February 1994 rating decision the 
veteran was awarded service connection for residuals of a 
left ankle sprain.  A 10 percent disability evaluation was 
assigned under Diagnostic Code 5299-7804 as analogous to a 
tender scar.  

A June 1994 VA Persian Gulf War examination noted joint pain, 
stiffness, and swelling in the left ankle.  During an April 
1996 VA examination, the veteran reported intermittent left 
ankle pain, swelling two to three times a month, and 
increased pain with all weight-bearing activity.  He also 
reported that the ankle gave way easily.  He stated that he 
did not take medication for the pain, he wore regular shoes, 
and he did not use a brace.  Physical examination was 
unremarkable except for lateral tenderness.  There was full 
range of motion, and X-rays of the left ankle were normal.

Prior to December 2, 1997 the evidence does not show 
symptomatology which warrants a disability evaluation in 
excess of 10 percent.  X-rays were consistently normal, range 
of motion was full, and the veteran was taking no medication.  
Further, the veteran reported over that period that he only 
had intermittent pain and swelling.

Over this period the veteran's left ankle was rated 10 
percent disabling as analogous to a tender scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  This is the maximum 
evaluation warranted under this Diagnostic Code.  The Board 
has considered the application of other Diagnostic Codes.  
Since range of motion of the left ankle was consistently 
noted to be full over this period, the Board does not find 
that Diagnostic Code 5271 is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also 
be considered.  Also, examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, as 
the veteran had full range of motion and only intermittent 
pain over this period, the Board does not find that a rating 
in excess of 10 percent is warranted.

Residuals of a left ankle sprain on and after December 2, 
1997

During a December 1997 VA examination the veteran reported 
continued swelling and pain in the left ankle with weight 
bearing.  He demonstrated pain on dorsiflexion, inversion, 
and eversion.  He also had pain beneath the ankle bone 
prominences.  He was able to heel and toe walk well, and 
there was no sensory deficit in the left lower extremity.

Physical examination revealed some prominence about the 
malleolar area, as compared to the right side, which was 
attributed to soft tissue enlargement.  Range of motion of 
the left ankle was 10 degrees dorsiflexion, 50 degrees 
plantar flexion, 30 degrees inversion, and 20 degrees 
eversion.  All these ranges were 10 degrees less than those 
demonstrated by the right ankle.  Drawer testing produced 
pain, and there was no increased instability as compared to 
the right side.

X-rays of the left ankle revealed abnormalities.  Further X-
rays on inversion showed a tilt of the talus in the ankle 
mortise which indicated laxity in the lateral collateral 
structure of the left ankle.  The impression on the January 
1998 addendum to the examination report remained ligamentous 
instability, left ankle, secondary to remote injury.

Another addendum to the December 1997 examination report was 
written in February 1998.  The examiner noted that the ankle 
showed limitation of motion, lateral instability without 
dislocation, and some change in bony configuration or soft 
tissue enlargement.  The instability was noted to cause 
incoordination, occasional unreliability, and pain when the 
extreme range of inversion or eversion was reached with 
ordinary use.  There was no ankylosis, no locking, and no 
crepitus.  The examiner was unable to assess the level and 
inhibitory effect of pain in the left ankle.

A July 1998 rating decision granted an increased rating, to 
20 percent, which is the current rating.  The veteran's left 
ankle disorder is currently evaluated under Diagnostic Code 
5299-5271 for limited motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).  Twenty percent is the 
maximum schedular rating for limited motion of the ankle.  
Id.  The Court has held that, when a Diagnostic Code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  Also, examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The veteran must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  VA O.G.C. Prec. 09-98 (Aug. 
14, 1998).  The Board notes that there is objective medical 
evidence of instability of the ankle, although increased 
instability compared to the right ankle was not found during 
the most recent VA examination.  As Diagnostic Code 5271 does 
not involve instability, entitlement to an evaluation under 
another Diagnostic Code which does involve instability must 
be considered.  The Board finds the present case analogous to 
a veteran who has arthritis and limitation of motion of the 
knee, which may be rated separately under Diagnostic Codes 
5003 and 5257. VA O.G.C. Prec. 23-97 (July 1, 1997).

Diagnostic Code 5284 is for other foot injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).  A 10 percent rating is 
warranted for a moderate foot injury, a 20 percent rating is 
warranted for a moderately severe foot injury, and a 30 
percent rating is warranted for a severe foot injury.  Id.  
Since there is X-ray evidence of instability of the left 
ankle and there is also limitation of motion with pain severe 
enough to warrant a 20 percent rating under Diagnostic Code 
5271, a separate 10 percent rating under Diagnostic Code 5284 
is warranted.

A rating greater than 10 percent for instability of the left 
ankle is not supported by the medical evidence of record.  
The evidence of record does not reveal that the veteran has 
moderately severe instability of that joint which warrants a 
greater disability evaluation under Diagnostic Codes 5284.  
Significantly, moderately severe instability was not noted at 
the time of the most recent VA examination.

Other Diagnostic Codes referable to the ankle are not for 
application.  The February 1998 VA examination report 
supplement found no ankylosis, and the record does not show 
any evidence of os calcis or astragalus or astragalectomy.  
Thus, Diagnostic Codes 5270 and 5272 through 5274 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-
74 (1999).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of an 
increased rating claim and the veteran had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  

Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.  The 
Board also notes that the veteran has been in receipt of a 
total disability evaluation for compensation purposes based 
on individual unemployability since August 7, 1998.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the veteran's disability is more severe than the 
schedular level assigned here and hence, it does not appear 
that the veteran has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations due to his service-connected left ankle 
disorder.  In view of these findings, the Board finds that 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected left 
ankle disorder.

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 20 percent 
for residuals of a left ankle sprain is warranted since 
December 2, 1997.  The evidence of record supports a separate 
10 percent rating for instability confirmed by X-ray.

Fenderson analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 7 Vet. 
App. at 126; Francisco, 7 Vet. App. at 58.

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson.  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
veteran with a statement of the case concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[- ]connected ... residuals of surgery to right 
testicle' . . . rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson, 7 
Vet. App. at 132.  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as a claim for an increased disability 
rating for the veteran's service-connected left ankle 
disorder, rather than as a disagreement with the original 
rating award for this condition.  However, the RO's December 
1994 statement of the case and the subsequent supplemental 
statements of the case provided the veteran with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for this condition.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issues on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected left ankle disorder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran was dissatisfied with his initial rating for his 
residuals of a left ankle sprain.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged ratings."  Fenderson, 7 Vet. App. at 126.  In this 
case, the RO granted service connection and originally 
assigned a 10 percent evaluation for the left ankle disorder 
as of the first day after his separation from service, 
November 27, 1992.  See 38 C.F.R. § 3.400 (1999).  Subsequent 
to this decision, the RO granted a 20 percent disability 
rating, effective as of December 2, 1997, the date of the VA 
examination which first demonstrated an increase in 
disability.  The Board has reviewed all the evidence dating 
from the time of the original claim to December 1, 1997 and 
has determined that at no time over that period did the 
evidence support a rating in excess of 10 percent for the 
veteran's service-connected left ankle disorder.  Id.; 
Fenderson v. West, 7 Vet. App. 119 (1999).  The Board has 
reviewed all the evidence dating from December 2, 1997, to 
the present and has determined that at no time over that 
period did the evidence support a rating in excess of 30 
percent for the veteran's service-connected left ankle 
disorder.  Id.

Earlier effective date claims

Initially, the Board finds that the veteran's effective date 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that he has presented claims which 
are plausible.  Additionally, the Board finds that the 
available facts have been properly developed, and that the 
duty to assist in developing those facts is completed.  
38 U.S.C.A. § 5107 (West 1991).

VA laws and regulations pertaining to the effective date for 
increased evaluations provide that the effective date shall 
be the "date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  The 
law also provides that the effective date of an award for 
increased disability will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date will be the date of receipt of 
claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400(o)(2) (1999).

A report of examination or hospitalization which meets 
certain requirements may be accepted as an informal claim.  
38 C.F.R. § 3.157 (1999).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (1999).  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(2), (3) (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Effective date earlier than December 2, 1997, for an 
evaluation in excess of 10 percent for residuals of a left 
ankle sprain.

As noted above, the veteran's service-connected left ankle 
disorder was evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.118, Diagnostic Code 5299-7804 prior 
to December 2, 1997.  On and after December 2, 1997, the left 
ankle disorder has been evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5271 and Diagnostic Code 5284.

As noted above, service connection for residuals of a left 
ankle sprain was granted in a February 1994 rating decision, 
and a 10 percent disability evaluation assigned effective 
November 27, 1992.  While on appeal, a July 1998 rating 
decision granted an increased rating, to 20 percent, 
effective December 2, 1997.  The effective date for the 
increase that was assigned was the date of a VA examination 
where the RO first found that it was factually ascertainable 
that an increase in disability had occurred.

In this case the veteran filed his claim on December 30, 
1992.  The effective date of his claim is November 27, 1992, 
the day following the veteran's separation from service, 
since he filed his claim within one year of separation.  
38 C.F.R. § 3.400(b)(2)(i) (1999).  The general rule 
regarding earlier effective date claims applies here.  That 
is, the effective date shall be the "date of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(o)(1) (1999).

The Board has reviewed the record to determine whether it was 
factually ascertainable that entitlement to an increase in 
disability existed prior to December 2, 1997.  However, there 
is no evidence prior to December 2, 1997, which demonstrates 
that a rating in excess of 10 percent was warranted.  In this 
regard, the Board notes that all of the evidence necessary to 
a fair and equitable disposition of the veteran's claim has 
been obtained.  That is to say, the record appears to contain 
copies of all VA medical records of which VA had actual or 
constructive notice of as of that date.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95 (1995).

The Board does not find that an earlier effective date of an 
award for increased disability is warranted.  Records prior 
to December 2, 1997, do not show that it was factually 
ascertainable that an increase in disability had occurred.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  Prior to 
December 2, 1997, the veteran had not received significant 
treatment for left ankle complaints.  Service medical records 
from both periods of service only note left ankle complaints 
twice, and VA and private treatment records do not show 
significant complaint, treatment or diagnosis referable to 
the left ankle.

Service medical records and VA examination reports prior to 
December 2, 1997, all reveal full range of motion of the left 
ankle.  In addition, X-ray reports of the left ankle 
repeatedly revealed normal findings.  After service, the 
veteran at times complained of constant left ankle pain with 
daily swelling (during the February 1993 VA examination); 
however, other records note that he complained only of 
intermittent swelling and pain (during the April 1996 VA 
examination).  Further, prior to December 2, 1997, the 
veteran consistently denied taking medication for his left 
ankle complaints, and he also denied using a brace.

Prior to December 2, 1997, the evidence does not show 
symptomatology which warrants a disability evaluation in 
excess of 10 percent.  As the VA examination reports over 
this period found full range of motion entitlement to an 
increase in disability based on limited motion of the ankle 
is not shown by the facts.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  Likewise, over this period, there was no 
medical evidence of instability which would warrant an 
increase in disability.

Based on the veteran's complaints of intermittent symptoms 
during the 1996 VA examination, the Board does not find that 
it was factually ascertainable prior to December 2, 1997, 
that an increased disability evaluation was warranted based 
on complaints of pain.  38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Thus, as there 
is no evidence to show that an increase in left ankle 
disability was factually ascertainable prior to December 2, 
1997.

Therefore, the Board concludes that it is not factually 
ascertainable prior to December 2, 1997, that an increase in 
the veteran's left ankle disorder had occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
for the assignment of a rating in excess of 10 percent for 
residuals of a left ankle sprain prior to December 2, 1997, 
must be denied.

Effective date earlier than October 19, 1995, for a 40 
percent evaluation for residuals of a lumbar spine injury 
with traumatic arthritis.

The veteran's service-connected lumbar spine disorder is 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5292-5010.  Diagnostic 
Code 5010 applies to traumatic arthritis substantiated by X-
ray findings and is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1999).  Diagnostic Code 5003 provides that arthritis 
confirmed by X- ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Ratings for limitation 
of motion of the lumbar spine under Diagnostic Code 5292 
reveal that moderate limitation of motion warrants a 20 
percent disability evaluation, and severe limitation of 
motion warrants a 40 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999). 

Service connection for residuals of a lumbar spine injury 
with traumatic arthritis was granted in an October 1993 
rating decision, with a 20 percent disability evaluation 
assigned effective November 27, 1992.  The veteran was 
notified of that determination but did not file an appeal.  
In this case, the RO deemed that the date of receipt of the 
claim for increase was October 19, 1995, the date that the RO 
received the a written statement from the veteran's 
representative who requested "an increased evaluation of . . 
. his service connected back . . . condition[]."  Such an 
informal claim is accepted as a claim in these circumstances.  
38 C.F.R. §§ 3.151, 3.155 (1999).

The Board has reviewed the evidence in VA's possession 
between October 12, 1993, the date of the prior final 
decision on the lumbar spine issue, and October 19, 1995, the 
date the RO received the veteran's next claim for increase, 
to determine whether an earlier informal claim was of record 
in this case.  Of note, the record shows that the veteran's 
low back was evaluated by VA neurosurgery on June 22, 1994, 
with complaints of pain radiating to the right hip following 
an April 1994 notation of low back pain.  Straight leg 
raising was positive at 90 degrees.  Range of motion studies 
were not performed, and he denied weakness and missing work 
due to his back problems.  June 1994 VA X-rays showed minimal 
narrowing at L4-5 which the report noted may or may not 
represent degenerative disc disease.  He underwent a VA 
computer tomography (CT) myelogram in July 1994 which showed 
slight displacement of L5 on the root on right.  A November 
1994 VA treatment record noted that the veteran denied 
worsening of symptoms and "actually reports some alleviation 
of pain since [chang]ing f[rom] boots to running shoes."

The Board finds that the earliest informal claim for increase 
of record is the June 22, 1994, VA neurosurgery evaluation 
report.  The Board has reviewed the record to determine 
whether it was factually ascertainable that an increase in 
disability had occurred in the year prior to that date.  
However, there is only one complaint of low back pain with no 
other evidence referable to the veteran's service-connected 
lumbar spine disorder between October 12, 1993, the date of 
the prior final decision on the lumbar spine issue, and June 
22, 1994.  Thus, as there is no evidence to show that an 
increase in lumbar spine disability was factually 
ascertainable within that period, an effective date prior to 
June 22, 1994, is not warranted.

The Board further finds that it was not factually 
ascertainable, based on the records dated between June 22, 
1994, and October 19, 1995, that the veteran's service-
connected lumbar spine disorder had become more than 20 
percent disabling under the applicable criteria.  In this 
regard, the Board notes that all of the evidence necessary to 
a fair and equitable disposition of the veteran's claim has 
been obtained.  That is to say, the record appears to contain 
copies of all VA medical records of which VA had actual or 
constructive notice of as of that date.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95 (1995).

The Board does not find that an earlier effective date of an 
award for increased disability is warranted based on the 1994 
VA records as these records do not show that it was factually 
ascertainable that an increase in disability had occurred.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  The April 1994 
evaluation revealed similar complaints and findings to the 
February 1993 examination which formed the basis for the 20 
percent evaluation assigned in the October 1993 rating 
decision.  In addition, the June 1994 X-rays and the July 
1994 CT myelogram did not show any pathology that was not 
noted at the time of his February 1993 X-rays taken in 
conjunction with the February 1993 VA examination.  Finally, 
in November 1994 the veteran denied any increase in 
symptomatology and, in fact, reported some improvement.  
There is no medical evidence that the veteran's lumbar spine 
disorder increased to its current 40 percent level between 
November 1994 and October 19, 1995.

None of the evidence of record prior to October 19, 1995, 
demonstrated that his service-connected lumbar spine disorder 
was productive of anything more than moderate limitation of 
motion of the lumbar spine.  Severe limitation of motion was 
not shown in the evidence of record prior to October 19, 
1995.

Therefore, the Board concludes that it is not factually 
ascertainable prior to October 19, 1995, that an increase in 
the veteran's lumbar spine disorder had occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
for the assignment of a 40 percent rating for residuals of a 
lumbar spine injury with traumatic arthritis prior to October 
19, 1995, must be denied.

Service connection claims

Under 38 U.S.C.A. §§ 1110, 1131 compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Degenerative disc disease of the cervical spine

The aforementioned requirements are satisfied in this case as 
regards the cervical spine claim.  Service medical records 
show that the veteran sustained a twisting injury to the back 
after a fall in March of 1990.  VA and private medical 
evidence diagnose degenerative disc disease of the cervical 
spine.  A written statement from a private physician dated in 
July 1998 opines that "it appears the cervical herniation 
does date back to his injury in the military."  Thus, the 
Board finds that the claim for entitlement to service 
connection for degenerative disc disease of the cervical 
spine is well-grounded.

Degenerative disc disease of the thoracic spine

The aforementioned requirements are not satisfied in this 
case as regards the thoracic spine claim.  There is no 
medical evidence of a nexus between an in-service injury or 
disease and the currently diagnosed degenerative disc disease 
of the thoracic spine.  

The Board notes that the veteran's contentions are the only 
evidence linking the degenerative disc disease of the 
thoracic spine with service or a service-connected 
disability.  The veteran, however, is a layperson with no 
demonstrated medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between the degenerative disc disease of 
the thoracic spine and service or a service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  In the absence of competent medical evidence 
establishing the necessary link, the claim of entitlement to 
service connection for degenerative disc disease of the 
thoracic spine is not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no additional duty on the part of VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.


ORDER

Prior to December 2, 1997, an increased rating for residuals 
of a left ankle sprain is denied.

On and after December 2, 1997, an increased rating, to 30 
percent, is granted for residuals of a left ankle sprain, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim for an effective date earlier than December 2, 
1997, for a rating in excess of 10 percent for residuals of a 
left ankle sprain is denied.

The claim for an effective date earlier than October 19, 
1995, for a 40 percent evaluation for residuals of a lumbar 
spine injury with traumatic arthritis is denied.

The claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is well 
grounded.  To this extent only, that claim is granted.

The claim of entitlement to service connection for 
degenerative disc disease of the thoracic spine is not well 
grounded.


REMAND

Because the claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The August 1999 VA examination does not clearly express an 
opinion as to the etiology of the veteran's degenerative disc 
disease of the cervical spine.  For the foregoing reasons, 
remand is warranted for a new examination and re-
adjudication. 38 C.F.R. §§ 19.9, 19.38 (1999).

(The evidentiary development requested in this REMAND may 
well produce evidence germane to the right shoulder claim 
currently on appeal for which no specific development is 
presently required.  The Board will, therefore, defer 
adjudication of the right shoulder issue pending completion 
of the development sought below.)

This case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for an appropriate examination to 
determine the etiology of his 
degenerative disc disease of the cervical 
spine.  The claims folder must be made 
available and reviewed by the examiner.  
The examiner should express an opinion as 
to the etiology of that disease, 
including an opinion as to whether it is 
at least as likely as not that the 
cervical disc disease is due to the back 
injury incurred in service.  

2.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claim of entitlement to service 
connection for degenerative disc disease 
of the cervical spine.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issue addressed in this REMAND.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



